                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DENZIL LAWRENCE,                               )
                                                )
               Plaintiff,                       )
                                                )
 vs.                                            )          Case No. 19-cv-317-NJR
                                                )
                                                )
 GREGORY SCOTT,                                 )
 SHIRLEY FORCUM,                                )
 WILLIAM MILLER,                                )
 BARRY SMOOT,                                   )
 MELISSA MILLER,                                )
 BRUCE WILLIAMS,                                )
 ANTHONY ANDERSON,                              )
 MICHAEL SIEGFRIED,                             )
 JARRETT BROOKS,                                )
 JOSEPH HARPER,                                 )
 and ILLINOIS DEPARTMENT OF                     )
 HUMAN SERVICES,                                )
                                                )
               Defendants.                      )

                            MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Denzil Lawrence was in the custody of the Illinois Department of Human Services

at the time he filed his original Complaint but has since been released from custody. (Doc. 14,

p. 2). He brings this action for deprivations of his constitutional rights pursuant to 42 U.S.C.

§ 1983. He was adjudicated not guilty by reason of insanity (“NGRI”); thus, he is not a prisoner

within the meaning of 28 U.S.C. § 1915(h). See Dyjak v. Harper, Case No. 18-cv-01011-NJR

(Doc. 33, p. 3; Doc. 42, p. 2). See also Banks v. Thomas, No. Civ. 11-301-GPM, 2011 WL 1750065

(collecting cases) (persons adjudicated NGRI are not prisoners under Section 1915).




                                               1
       The Court granted Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 6) and

appointed counsel (Doc. 10) who was directed to file a First Amended Complaint. Counsel has

now filed a First Amended Complaint (Doc. 14) setting forth the following four counts: First

Amendment retaliation claim (Count 1), excessive force claim (Count 2), equal protection racial

discrimination claim (Count 3), and a Fourth Amendment unreasonable seizure claim (Count 4).

All four claims are against the Illinois Department of Human Services (“IDHS”), Joseph Harper,

Gregg Scott, Barry Smoot, Shirley Forcum, William Miller, Bruce Williams, Melissa Miller,

Anthony Anderson, Michael Siegfried, and Jarrett Brooks. Having reviewed the allegations in the

First Amended Complaint, the Court finds that Plaintiff adequately sets forth claims against the

Defendants.

                                          Disposition

       Accordingly, Counts 1, 2, 3, and 4 shall proceed against the Illinois Department of Human

Services, Joseph Harper, Gregory Scott, Barry Smoot, Shirley Forcum, William Miller, Bruce

Williams, Melissa Miller, Anthony Anderson, Michael Siegfried, and Jarrett Brooks.

       The Clerk of Court shall prepare for the Illinois Department of Human Services, Joseph

Harper, Gregory Scott, Barry Smoot, Shirley Forcum, William Miller, Bruce Williams, Melissa

Miller, Anthony Anderson, Michael Siegfried, and Jarrett Brooks: (1) Form 5 (Notice of a Lawsuit

and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons).

The Clerk is DIRECTED to mail these forms, a copy of the First Amended Complaint, and this

Memorandum and Order to each Defendant’s place of employment as identified by Plaintiff. If a

Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal




                                                2
service on that Defendant, and the Court will require that Defendant pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the First

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       IT IS FURTHER ORDERED that this case be randomly assigned to a United States

Magistrate Judge for disposition of non-dispositive pretrial matters and dispositive matters on an

R&R basis pursuant to 28 U.S.C. Sec. 636(b)(1)(A) and (B). The assigned Magistrate Judge shall

hold a scheduling and discovery conference as soon as practicable to facilitate the entry of

appropriate scheduling and/or discovery orders.

       IT IS FURTHER ORDERED that entire matter shall be REFERRED to a United States

Magistrate Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all

parties consent to such a referral.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, despite the fact

that his application to proceed in forma pauperis has been granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not



                                                  3
independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: 7/26/2019

                                                     _____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                4
